In a proceeding pursuant to article 78 of the Civil Practice Act, to review a determination of the State Liquor Authority, which suspended petitioner’s retail liquor package store license for twenty days, the proceeding has been transferred to this court. (Civ. Prac. Act, § 1296.) Determination annulled, with $50 costs and disbursements. There was no substantial evidence before respondent to support its determination. Wenzel, Schmidt and Beldoek, JJ., concur; Nolan, P. J., and Adel, J., dissent and vote to confirm the determination, with the following memorandum: The record discloses substantial evidence and a rational basis for the determination made. Such being the ease, we may not consider the fact that there was conflicting evidence, nor may we weigh the evidence and reject the choice made by respondent. (Matter of Miller v. Kling, 291 N. Y. 65.)